DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/05/2021 has been entered. Claims 1, 4-12, 14-18, and 21-22 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12, 14-16, and 21-22 are rejected under 35 U.S.C. 103 as obvious over Barkume (20070275795) in view of Ponzini (20060217218).


	Barkume does not teach a bottom face.
 	Ponzini (Figures 1-3) teaches the guard body (1) having a bottom face (See fig. 1 and 3) (Para. 0014).
 	It would have been obvious to one of ordinary skill in the art to provide Barkume with the guard body having a bottom face as taught by Ponzini as a means of providing a guard body with a bottom surface that extends entirely around a perimeter of a paddle portion of a hockey stick (Ponzini: Para. 0014). 


 	Regarding claim 4, the modified Barkume (Figures 1-3) teaches the guard body (Fig. 3E, Part No. 180) (Para. 0019) spans the full width of the paddle portion (See fig. 1-3).
 
 	Regarding claims 5-6, the modified Barkume (Figures 1-3) teaches a finger guard in combination with a goalie hockey stick, the goalie hockey stick comprising: a guard body (Fig. 3E, Part No. 180) (Para. 0019) supported on the paddle portion of the goalie hockey stick in proximity to the top end of the paddle portion to protrude outwardly from the major front face of the paddle portion (See Fig. 1-2).
 	The modified Barkume does not teach the thickness that the guard body protrudes from the paddle portion corresponds to a maximum thickness of the paddle 
 	It is noted that the claim recitation in claim 5 of “the thickness that the guard body protrudes from the paddle portion corresponds to a maximum thickness of the paddle portion” and the recitation in claim 6 of “the thickness that the guard body protrudes from the paddle portion is greater than a maximum thickness of the paddle portion” are directed to the dimensions (the thickness) of the claimed guard body. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Barkume with the thickness that the guard body protrudes from the paddle portion corresponds to a maximum thickness of the paddle portion and the thickness that the guard body protrudes from the paddle portion is greater than a maximum thickness of the paddle portion as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 7, the modified Barkume (Figures 1-3) teaches the guard body (Fig. 3E, Part No. 180) (Para. 0019) is spaced below a top end of the paddle portion (See fig. 1-2).  


	Regarding claim 9, the modified Barkume (Figures 1-3) teaches the guard body is removably supported on the paddle portion of the goalie hockey stick (Para. 0017).  


	Regarding claim 12, Barkume (Figures 1-3) teaches a finger guard for use with a goalie hockey stick in which the goalie hockey stick comprises (i) a blade portion (Fig. 2, Part No. 10) (Para. 0016) having a major front surface and a major rear surface which span a height of the blade portion between a bottom edge and an opposing top edge and which span a length of the blade portion in a longitudinal direction of the blade portion between a toe end and a heel end of the blade portion (See figure 2), (ii) a paddle portion4 (Fig. 2, Part No. 30) (Para. 0016) having opposing side edges of the paddle portion that are oriented in a longitudinal direction of the paddle portion, a major front face and a major rear face, each of the major front face and the major rear face spanning a width of the paddle portion in a lateral direction of the paddle portion between the opposing side edges of the paddle portion and spanning a height of the paddle portion between opposing top and bottom ends in which the paddle portion is joined at the bottom end of the paddle portion to the heel end of the blade portion such that the paddle portion lies within a common plane with the blade portion (See figures 1-2), and (iii) a handle portion (Fig. 2, Part No. 20) extending longitudinally outward from the top end of the paddle portion, the handle portion being reduced in width relative to the paddle portion, the finger guard comprising: a guard body (Fig. 3E, Part No. 180) (Para. 0019) for being supported on the paddle portion of the goalie hockey stick in 
 	Barkume does not teach a bottom face.
 	Ponzini (Figures 1-3) teaches the guard body (1) having a bottom face (See fig. 1 and 3) (Para. 0014).
 	It would have been obvious to one of ordinary skill in the art to provide Barkume with the guard body having a bottom face as taught by Ponzini as a means of providing a guard body with a bottom surface that extends entirely around a perimeter of a paddle portion of a hockey stick (Ponzini: Para. 0014). 


 	Regarding claim 14, the modified Barkume (Figures 1-3) teaches a finger guard for use with a goalie hockey stick in which the goalie hockey stick comprises a guard body (Fig. 3E, Part No. 180) (Para. 0019) for being supported on the paddle portion of the goalie hockey stick in proximity to the top end of the paddle portion to protrude outwardly from the major front face of the paddle portion.
 	The modified Barkume does not teach the thickness that the guard body is arranged to protrude from the paddle portion by is equal to or greater than a maximum thickness of the paddle portion.
the thickness that the guard body is arranged to protrude from the paddle portion by is equal to or greater than a maximum thickness of the paddle portion” is directed to the dimensions (the thickness) of the claimed guard body. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Barkume with the thickness that the guard body is arranged to protrude from the paddle portion by is equal to or greater than a maximum thickness of the paddle portion as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 15, the modified Barkume (Figures 1-3) teaches the guard body (Fig. 3E, Part No. 180) (Para. 0019) is arranged to be spaced below a top end of the paddle portion (See Fig. 1-3).  


	Regarding claim 16, the modified Barkume (Figures 1-3) teaches the guard body is arranged to be removably supported on the paddle portion of the goalie hockey stick (Para. 0017).  


 	Regarding claims 21-22, the modified Barkume (Figures 1-3) teaches the bottom of the guard body Fig. 3E, Part No. 180) (Para. 0019) is uninterrupted and devoid of openings across the full width and the full thickness of the guard body (See Fig. 1-3).

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Barkume in view of Ponzini, further in view of Brenner (20150375072).

	Regarding claim 8, the modified Barkume (Figures 1-3) teaches a guard body (Fig. 2, Part No. 70; Fig. 3, Part No. 190) supported on the paddle portion of the goalie hockey stick. 
 	The modified Barkume does not teach the guard body is formed seamlessly as a unitary body with the paddle portion of the goalie hockey stick.  
	Brenner (Figures 1-7) teaches the guard body (315) (Para. 0032) is formed seamlessly as a unitary body (Para. 0014) with the paddle portion of the goalie hockey stick (Para. 0014).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Barkume with the guard body is formed seamlessly as a unitary body with the paddle portion of the goalie hockey stick as taught by Brenner as a means of providing a guard body that is integral with a paddle of a goalie stick (Brenner: Para. 0006, 0032).

Allowable Subject Matter
Claims 10-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach the recitation in claim 10 of “a collar supporting the guard body seamlessly as a unitary body thereon, the collar spanning a greater height along the paddle portion of the goalie hockey stick than a height of the guard body between opposing top and bottom ends thereof” and the recitation in claim 17 of “a collar supporting the guard body seamlessly as a unitary body thereon, the collar being arranged to span a greater height along the paddle portion of the goalie hockey stick than a height of the guard body between opposing top and bottom ends thereof.” 

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of Barkume does not teach the limitations of claims 1 and 12, it is noted that claims 1 and 12 are rejected under 35 USC 103 over Barkume in view of Ponzini. Ponzini (Figures 1-3) teaches the guard body (1) having a bottom face (See fig. 1 and 3) (Para. 0014). It would have been obvious to one of ordinary skill in the art to provide Barkume with the guard body having a bottom face as taught by Ponzini as a means of providing a guard body with a bottom 








[AltContent: textbox (Figure 1: Ponzini Reference)]
    PNG
    media_image1.png
    1276
    995
    media_image1.png
    Greyscale



the bottom face of the guard body spanning a full width of the guard body in the lateral direction of the paddle portion and spanning a full thickness of the guard body that the guard body protrudes from the major front face of the paddle portion,” it is noted that claims 1 and 12 are rejected under 35 USC 103 over Barkume in view of Ponzini. Barkume teaches the bottom of the guard body spanning a full thickness of the guard body that the guard body is arranged to protrude from the major front face of the paddle portion. Barkume does not teach a bottom face. Ponzini (Figures 1-3) teaches the guard body (1) having a bottom face (See fig. 1 and 3) (Para. 0014). It would have been obvious to one of ordinary skill in the art to provide Barkume with the guard body having a bottom face as taught by Ponzini as a means of providing a guard body with a bottom surface that extends entirely around a perimeter of a paddle portion of a hockey stick (Ponzini: Para. 0014).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.